DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 October 2022
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwamoto (PG Pub 20120205754).
Considering claim 1, Iwamoto (Figure 1A) teaches a bulk acoustic resonator, comprising: a stack that includes: a piezoelectric layer (10 + paragraph 0039) having a first side and an opposing second side; a first electrode (50U + paragraph 0040) coupled to the first side of the piezoelectric layer; a second electrode (50D + paragraph 0043) coupled to the second side of the piezoelectric layer; wherein an active region of the stack is configured to resonate in response to an electrical signal applied between the first electrode and the second electrode (paragraphs 0044-0046 + implicit) and wherein the bulk acoustic resonator further comprises one or more perforations (80 + paragraph 0075) arranged around a perimeter of the active region to impede propagation of lateral acoustic waves.
Considering claim 2, Iwamoto (Figure 1A) teaches wherein a respective perforation (80 + paragraph 0075) of the one or more perforations extends depthwise at least partially through the piezoelectric layer.
Considering claim 3, Iwamoto (Figure 1A) teaches wherein the respective perforation (80 + paragraph 0075) extends depthwise through the piezoelectric layer.
Considering claim 4, Iwamoto (Figure 1A) teaches wherein the respective perforation (80 + paragraph 0075) extends depthwise through the second electrode and the piezoelectric layer.
Considering claim 5, Iwamoto (Figures 1A-1B) teaches wherein the respective perforation extends lengthwise (80 + paragraph 0075) in a direction along a corresponding portion of the perimeter of the active region.
Considering claim 6, Iwamoto (Figures 1A-1B) teaches wherein at least a portion of the one or more perforations (80 + paragraph 0075) is adjacent an outside edge of the second electrode.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (PG Pub 20120205754) and in view of Shin (PG Pub 20130140959).
Considering claim 11, Iwamoto teaches the one or more perforations as described above.
However, Iwamoto does not teach a trench around the active region, the bulk acoustic resonator further comprising an air bridge across the trench to electrically couple the second electrode to a circuit outside the active region.
Shin (Figure 5) teaches a trench around (541 + paragraph 0106) the active region, the bulk acoustic resonator further comprising an air bridge across (542 + 543 + paragraph 0106) the trench to electrically couple the second electrode to a circuit outside the active region.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a trench around the active region, the bulk acoustic resonator further comprising an air bridge across the trench to electrically couple the second electrode to a circuit outside the active region into Iwamoto’s device for the benefit of increasing the bandwidth of the resonator.
Considering claim 12, Shin (Figure 5) teaches wherein the trench (541 + paragraph 0106) is adjacent an outside edge of the active region.
Considering claim 13, Shin (Figure 5) teaches wherein the trench (541 + paragraph 0106) has an opening at a top surface of the piezoelectric layer and extends depthwise at least partially through the piezoelectric layer.
Considering claim 14, Shin (Figure 5) teaches wherein the trench (541 + paragraph 0106) extends depthwise through the piezoelectric layer.
Considering claim 15, Shin (Figure 5) teaches wherein the trench (541 + paragraph 0106) forms an annular ring surrounding the active region.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (PG Pub 20120205754), in view of Shin (PG Pub 20130140959) and Ruby (PG Pub 20160065171).
Considering claim 16, Iwamoto in view of Shin teaches the applicant’s claimed limitations are described above.
However, Iwamoto in view of Shin does not teach one or more posts under the stack and a cavity surround the one or more posts.
Ruby (Figure 4A) teaches one or more posts (401 + paragraph 0071) under the stack and a cavity surround the one or more posts.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include one or more posts under the stack and a cavity surround the one or more posts into Iwamoto’s device for the benefit of providing extra support for the bulk acoustic resonator.
Allowable Subject Matter
Claims 7-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Considering claim 7, the prior art does not teach one or more perforations include a first perforation having a first set of geometric characteristics and second perforation having a second set of characteristics that is different from the first set of geometric characteristics in combination with the rest of the applicant’s claimed limitations.
Furthermore, claims 8-10, which depend upon claim 7, would also be allowed if they depended upon an independent and allowable claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN P GORDON/Primary Examiner, Art Unit 2837